DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated July 19th, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5, 30, 36, 37, 40, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 40, and 41, the limitation “QMAX card” is unclear and renders the claims indefinite. Specifically, it is unclear exactly what a QMAX card is or what would qualify as such a card. This limitation is sort of defined in the specification, but more explicit structure in the claims is required to avoid a 112 issue here. Accordingly for the purpose of examining the claims currently pending this limitation will be interpreted to mean “an element”. 
Regarding claim 30, the limitation “is close contact” is unclear and renders the claim indefinite. Specifically, it is unclear how close things have to be to qualify as “close contact” and thus the claim is unclear. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “exists”.
Regarding claims 36 and 37, the limitation “the particulates” lacks antecedent basis and renders the claim indefinite. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 4, 6, 8, 12, 23, 24, 28-31, 33-35, 36, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurtz et al. (US 2007/0239232 A1).
Regarding claim 4, Kurtz teaches a device, comprising: 
	a side-emitting optical fiber comprising a first end, a second end (See, e.g., cable 12 in Fig. 4 which has two ends), and a light emitting sidewall including a coated portion of which is coated with a reflective material that prevents light from being emitted from the coated portion of the side-emitting optical fiber (Note that both the outer surface of the cable and the two end surfaces combine to form “a light emitting sidewall” here, and there is necessarily a reflective material coating the outer surface of the cable as it is not light-emitting and everything is reflective to a degree); 
	a light extraction plate including a surface having a light scattering structure (See, e.g., pad 100 in Fig. 4 which has a light scattering structure per paragraph [0052]); and 
	a light diffuser film disposed above the light scattering structure (See, e.g., layer 75 in Fig. 4 which per paragraph [0051] is a diffuser), wherein the first end and the second end of the side-emitting optical fiber faces a light source to receive light (See, e.g., Fig. 4 which shows this), 
	wherein the side-emitting optical fiber extends laterally across an entire width of a first end of the light extraction plate, such that a first portion of the light emitting sidewall is positioned within the light extraction plate and is configured to emit light into the light extraction plate (See, e.g., Figs. 4 and 9a-b which show the cable extending laterally across an entire width of an end of the pad 100, note that “laterally” and “width” here are subjective based on the view of the device, and so one can cite the length, width, and thickness to be whichever dimensions deemed fit, here the vertical direction shown in Figs. 9a-b correspond to the width, and note that paragraph [0079] explains that the optical fibers may extend into the substrate. Finally note that the first portion here corresponds to one half of the light emitting surface of the cable, which emits light into the pad 100), 
	wherein the side-emitting optical fibers extends laterally across an entire width of a second end of the light extraction plate, such that a second portion of the light emitting sidewall is positioned within the light extraction plate and is configured to emit light into the light extraction plate (See, e.g., Figs. 4 and 9a-b which show the cable extending laterally across an entire width of an end of the pad 100, note that “laterally” and “width” here are subjective based on the view of the device, and so one can cite the length, width, and thickness to be whichever dimensions deemed fit, here the vertical direction shown in Figs. 9a-b correspond to the width, and note that paragraph [0079] explains that the optical fibers may extend into the substrate. Finally note that the second portion here corresponds to the other half of the light emitting surface of the cable, which emits light into the pad 100),
	wherein the reflective material is not coated over the first portion and the second portion of the light emitting sidewall (Note that the ends of the cable are uncoated because they emit light), 
	wherein the light scattering structure extracts light emitted into the light extraction plate (Note this is the function of this element), and 
	wherein the extracted light passes through the light diffuser film, thereby providing a uniform light distribution over a surface area of the light extraction plate (Note that this is the function of the device, as shown in Fig. 4 with light rays).
Regarding claim 6, Kurtz teaches the device set forth above and further teaches a light source (See, e.g., drive unit 14 which houses a source of light per paragraph [0049]).
Regarding claim 8, Kurtz teaches the device set forth above and further teaches wherein the side- emitting optical fiber comprises a material selected from the group consisting of a polymer, an inorganic dielectric material, and silica glass (See, e.g., paragraph [0049] which explains the cable 12 can be a solid dielectric light pipe).
Regarding claim 12, Kurtz teaches the device set forth above and further teaches wherein the diameter of the side-emitting optical fiber is coextensive with the smallest dimension of the light extraction plate (See, e.g., Figs. 4 and 9a-b which show this).
Regarding claim 23, Kurtz teaches the device set forth above and further teaches wherein the light extraction plate comprises a transparent panel (See, e.g., paragraph [0050] which explains this).
Regarding claim 24, Kurtz teaches the device set forth above and further teaches wherein the light extraction plate includes a material selected from the group consisting of acrylic, glass, and plastic polymer (See, e.g., paragraph [0050] which explains this).
Regarding claim 28, Kurtz teaches the device set forth above and further teaches wherein the light extraction plate is configured to extract the light travelling therein from at least one of its surfaces (Note this is how the device works).
Regarding claim 29, Kurtz teaches the device set forth above and further teaches wherein the light diffuser film is selected from the group consisting of opaque white plastic, ground glass, and textured plastic film (See. e.g., paragraph [0051] which explains that the layer 75 can be the LTO series by Tsujiden Co. which can be opaque white plastic).
Regarding claim 30, Kurtz teaches the device set forth above and further teaches wherein the distance between the light diffuser film and the light extraction plate is close contact (Note that this limitation is met in light of the 112 rejection above because the distance exists).
Regarding claim 31, Kurtz teaches the device set forth above and further teaches wherein the light diffuser film is adhered to the surface of the light extraction plate (See, e.g., Figs. 5a-b which show this).
Regarding claim 33, Kurtz teaches the device set forth above and further teaches wherein the light scattering structure is a structure selected from the group consisting of line arrays, dot arrays, and microlens arrays (Note that the matte beads correspond to dot arrays here).
Regarding claim 34, Kurtz teaches the device set forth above and further teaches wherein the light scattering structure is etched, imprinted, printed, or any combination thereof (Note that insofar as the matte beads are attached to the sidewalls they can be said to be imprinted on those surfaces).
Regarding claim 35, Kurtz teaches the device set forth above and further teaches wherein the light scattering structure comprise particulates scattered throughout the light scattering extraction plate (Note that the matte beads correspond to particulates scattered throughout the plate here as shown in Figs. 9a-b).
Regarding claim 36, Kurtz teaches the device set forth above and further teaches wherein the particulates comprise any structure having a different reflective index than the light scattering extraction plate (Note as the beads are matte, they necessarily would have a different refractive index than the transparent plate).
Regarding claim 38, Kurtz teaches the device set forth above and further teaches wherein the light scattering structure is selected from the group consisting of random textured surfaces, periodic gratings, painted white dots, microparticles, and nanoparticles (Note as the scale of micro and nano particles isn’t explained here the matte dots can be considered to be microparticles that meet this claim).
Regarding claim 39, Kurtz teaches the device set forth above and further teaches wherein the light source is selected from the group consisting of LED, laser, and incandescent light bulb (See, e.g.,. paragraph [0070] which explains this).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 	identically disclosed as set forth in section 102, if the differences between the claimed invention and the 	prior art are such that the claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 	invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 14, 16, 18-22, 32, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. (US 2007/0239232 A1).
Regarding claim 10, Kurtz teaches the device set forth above but lacks an explicit disclosure wherein the side-emitting optical fiber comprises a transmission of 0.5-5% at the interface between a core and a cladding layer of the optical fiber (Note that the cable 12 has a core and a cladding insofar as there is an outer layer and then the light pipe itself as the core).
	However, the transmission of the device at the interface of the core/cladding corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this transmission factor impacts how much light makes it to the light extraction element. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmission at this interface to be within the claimed range for the purpose of increasing the amount of light passing through the cable 12.
Regarding claim 14, Kurtz teaches the device set forth above but lacks an explicit disclosure wherein the length of the side-emitting optical fiber is 10mm, 50mm, 100mm, 200mm, 500mm, or any value therebetween.
	However, the length of the optical fiber corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the length of the fiber directly impacts how versatile the device can be, i.e. how far away a subject can be from the light source. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the fiber cable to be within the claimed range for the purpose of increasing the utility of the device.
Regarding claim 16, Kurtz teaches the device set forth above but lacks an explicit disclosure wherein the diameter of the side-emitting optical fiber is 1.5mm.
	However, the diameter of the optical fiber corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the diameter of the fiber directly impacts the amount of light that enters the extraction plate. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the fiber cable to be the claimed value for the purpose of increasing the utility of the device.
Regarding claim 18, Kurtz teaches the device set forth above but lacks an explicit disclosure wherein the diameter of the side-emitting optical fiber is l um, 10 um, 100 um, 1 mm, 10 mm, or any value therebetween.
	However, the diameter of the optical fiber corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the diameter of the fiber directly impacts the amount of light that enters the extraction plate. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the fiber cable to be within the claimed range for the purpose of increasing the utility of the device.
Regarding claim 19, Kurtz teaches the device set forth above but lacks an explicit disclosure wherein the light extraction plate includes a thickness of 500um, 1mm, 2mm, 4mm, 5mm, 10mm, or any value therebetween.
	However, the thickness of the extraction plate corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the thickness of the extraction plate directly impacts the path the light takes from the fiber optic cable to the output surface as well as the amount of light inside the extraction plate at a given time. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the extraction plate to be within the claimed range for the purpose of increasing the utility of the device.
Regarding claim 20, Kurtz teaches the device set forth above but lacks an explicit disclosure wherein the light extraction plate includes a thickness of 2mm.
	However, the thickness of the extraction plate directly impacts the path the light takes from the fiber optic cable to the output surface as well as the amount of light inside the extraction plate at a given time. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the extraction plate to be the claimed value for the purpose of increasing the utility of the device.
Regarding claim 21, Kurtz teaches the device set forth above but lacks an explicit disclosure wherein the light extraction plate includes a surface dimension of 12mmx36mm.
	However, the dimensions of the extraction plate directly impacts the path the light takes from the fiber optic cable to the output surface as well as the amount of light inside the extraction plate at a given time. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a dimension of the extraction plate to be the claimed value for the purpose of increasing the utility of the device.
Regarding claim 22, Kurtz teaches the device set forth above but lacks an explicit disclosure wherein the light extraction plate includes a surface area of l cm^2, l0 cm^2, 100 cm^2, 1000 cm^2, or any value therebetween.
	However, the surface area of the extraction plate corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the thickness of the extraction plate directly impacts the path the light takes from the fiber optic cable to the output surface as well as the amount of light inside the extraction plate at a given time. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface area of the extraction plate to be within the claimed range for the purpose of increasing the utility of the device.
Regarding claim 32, Kurtz teaches the device set forth above but lacks an explicit disclosure wherein the distance between the diffuser film and the light extraction plate is 100um, 1mm, 2mm, 5mm, 10mm, or any value therebetween.
	However, the distance between the film and plate corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this distance directly impacts the output of the device, as the light travels from the plate to the film on its way to the output surface. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distance between the film and plate to be within the claimed range for the purpose of increasing the utility of the device.
Regarding claim 37, Kurtz teaches the device set forth above but lacks an explicit disclosure wherein the particulates are selected from the group consisting of air bubbles, vacuum sealed areas, plastics, and polymers.
	However, these are extremely common materials for optical particulates with known uses and properties, accordingly the use thereof would have been predictable to one of ordinary skill in the art. The benefits of these materials/qualities include durability and cost savings. In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize one of these materials for the matte beads, for the purpose of increasing utility of the device.

Allowable Subject Matter
Claims 5, 40, and 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement for reasons for indicating allowable subject matter:
Regarding claim 5, the prior art, alone or in combination, fails to teach a QMAX card; an imager including an image sensor, wherein an end of the optical fiber of the device is oriented towards a light source of the imager and the QMAX card is positioned in parallel with the light extraction plate of the device, such that light emitted from the light source of the imager is utilized to uniformly illuminate a surface area of the QMAX card.

Regarding claims 40 and 41, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872